Evans, E. J.
On application for temporary alimony, the judge may inquire into the cause and circumstances of the separation, and in the exercise of a sound discretion may refuse alimony. Civil Code, § 2460. *436There was no abuse of discretion in refusing alimony to the wife, under the facts of this case.
Submitted February 13,
Decided March 27, 1908.
Petition for alimony. Before Judge Whipple. Ben Hill supe-, rior court. November 14, 1907.
Eason & Bull, for plaintiff.

Judgment affirmed,.


All the Justices concur.